

116 S8 IS: Preserving Our Commitment to Homeless Veterans Act
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 8IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Veterans Affairs to ensure that the supported housing program of the
			 Department of Veterans Affairs has not fewer than one program manager for
			 every 35 rental assistance cases under such program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preserving Our Commitment to Homeless Veterans Act. 2.Staffing of program managers for supported housing program of Department of Veterans Affairs (a)StaffingSection 2003(b) of title 38, United States Code, is amended—
 (1)by inserting (1) before The Secretary; and (2)by adding at the end the following new paragraph:
					
 (2)The Secretary shall provide case management support whenever requested by a local housing authority under the supported housing program administered under such section.
 (3)(A)Except as provided in subparagraph (B), the Secretary shall ensure that in each fiscal year no case manager is concurrently assigned to more than 35 veterans under this subsection.
 (B)The Secretary may waive the requirement of subparagraph (A) for a particular case manager in a particular fiscal year as the Secretary considers appropriate.
 (C)Not less frequently than once each fiscal year, the Secretary shall submit to Congress a report on the waivers made by the Secretary under subparagraph (B) in the previous fiscal year. Each report shall include a description of the circumstances under which each waiver was made.
 (4)The Secretary shall ensure that each veteran to whom a case manager is assigned under this subsection is located within such distance of the case manager as the Secretary considers reasonable.
 (5)(A)In any case in which a position within the Veterans Health Administration for a case manager described in paragraph (1) is vacant for a period of 180 days or more, the Secretary shall seek to enter into a contract with a local service provider with knowledge and expertise applicable to a case manager in such position to furnish the case management services that would otherwise be provided by a case manager in such position.
 (B)The requirement in subparagraph (A) to seek to enter into a contract shall cease to apply if the Secretary fills the vacancy referred to in such subparagraph..
 (b)Limitation on conversion of fundsThe Secretary of Veterans Affairs may not convert any of the amounts appropriated or otherwise made available in a fiscal year to carry out section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) from a specific purpose program to a general purpose program unless the Secretary included a proposal to do so in the budget justification materials submitted to Congress in support of the Department of Veterans Affairs budget for such fiscal year (as submitted with the budget of the President for such fiscal year under section 1105(a) of title 31, United States Code).